                           4:20-cv-04256-JES # 6        Page 1 of 7
                                                                                                   E-FILED
                                                                 Thursday, 28 January, 2021 11:37:47 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

JUSTIN BEEMAN,                                     )
  Plaintiff,                                       )
                                                   )
   vs.                                             ) Case No. 20-4256
                                                   )
MATTHEW DROBNEY, et.al.,                           )
 Defendants.                                       )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint. The

Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint, and through

such process to identify and dismiss any legally insufficient claim, or the entire action if

warranted. A claim is legally insufficient if it “(1) is frivolous, malicious, or fails to state

a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims East Moline Police Officers Matthew Drobney

and Berge violated his constitutional rights on July 27, 2020. Plaintiff says the officers

arrested and searched him without probable cause and conspired to violate his

constitutional rights. (Comp., p. 5).

         Plaintiff was driving a friend’s truck when the Officers pulled him over. Officers

directed Plaintiff to step out of the vehicle, and “intrusively” searched Plaintiff. (Comp.,

p. 6). Plaintiff did not give the officers permission to search his vehicle. In addition, a

police dog circled the vehicle, but made no indication of drugs in the truck.

                                               1
                          4:20-cv-04256-JES # 6        Page 2 of 7




       Meanwhile, the passenger in the vehicle, “allegedly furnished a scale to officers,

whereupon they began searching the vehicle without a warrant.” (Comp., p. 6). The

search led to Plaintiff’s arrest for possession with intent to deliver methamphetamine.

Plaintiff says he is still in the Rock Island County Jail for “another person’s drugs.”

(Comp., p. 6). Plaintiff is requesting compensatory and punitive damages.

       Plaintiff does not indicate why officers originally stopped his vehicle, but the

Court notes Plaintiff also received a traffic ticket for not displaying valid vehicle

registration.1 Plaintiff disputes this claim since his complaint maintains the truck had

“appropriate” “vehicle identification” which was clearly displayed. (Comp., p. 6)

       Plaintiff does not specifically mention the two Defendants by name in the body

of his complaint, but he does refer to “officers” during the traffic stop and arrest.

(Comp., p. 6). Typically, a Plaintiff must indicate what he is accusing each Defendant of

doing to violation his constitutional rights. However, since the pro se Plaintiff has

identified two Rock Island Police Officers involved in the stop, the Court finds this is

sufficient to state claims against Officers Drobney and Berge.

       Plaintiff also lists “other unknown officers present throughout process” without

clarifying whether he is claiming the other officers were on the scene of the traffic stop

or involved in some other way. (Comp, p. 3). Therefore, Plaintiff’s vague reference to

unknown individuals who are not mentioned in the body of his complaint is not


1See Rock Island County, www.judici.com, Justin Beeman, Case Nos. 2020 CF 596; 2020
TR 6288, (last visited January 28, 2021).



                                              2
                          4:20-cv-04256-JES # 6        Page 3 of 7




sufficient to add any additional Defendants. See Kuhn v. Milwaukee County, 59 F. Appx.

148, 150 (7th Cir. 2003) (merely naming defendants in the caption of a complaint does

not state a claim against them); Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974) (district

court properly dismissed pro se complaint where it alleged no specific conduct by the

defendant and only included the defendant's name in the caption).

       Consequently, the Court finds Plaintiff has alleged Defendants East Moline

Police Officers Matthew Drobney and Berge violated his constitutional rights when he

was stopped and searched without probable cause in violation of his Fourth

Amendments, and the officers conspired the violation his Fourth Amendment rights.

However, the Court notes the complaint includes two, separate sections which list

potential violations. (Comp., p. 2, 5). If the Court has misinterpreted any of Plaintiff’s

intended claims, he should immediately file a complete, proposed amended complaint

clearly stating each intended claim in separate paragraphs and stating how each named

Defendant was involved in those allegations.

       The Court also notes probable cause “exists if the totality of facts and

circumstances known to the officer at the time of the arrest would warrant a reasonable,

prudent person in believing that the arrestee had committed, was committing, or was

about to commit a crime.” Abbott v. Sangamon County, Ill., 705 F.3d 706, 714 (7th Cir.

2013). If the Defendants can demonstrate probable cause for the stop, and the

passenger showed the officers a drug scale and/or made any comments about using the

scale for the sale of drugs, then Plaintiff’s case would fail. However, at merit review,



                                              3
                           4:20-cv-04256-JES # 6        Page 4 of 7




the Court accepts the factual allegations as true, liberally construing them in Plaintiff's

favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

       Finally, Plaintiff’s state court criminal case is still pending. “Parallel civil and

criminal proceedings create the possibility of inconsistent rulings.” Rankins v. Winzeler,

2003 WL 21058536, at *6 (N.D. Ill. May 9, 2003)(holding that federal pre-trial detainee's

wrongful arrest and search claims should be stayed pending resolution of ongoing

federal criminal proceedings); see also Wallace v. Kato, 549 U.S. 384, 393-94 (2007) (court

may stay a civil action until the criminal case has ended); Lynch v. Nolan, 598 F. Supp. 2d

900, 903-04 (C.D. Ill. Feb. 23, 2009) (finding Younger abstention appropriate to stay the

plaintiff's § 1983 suit until the state criminal proceedings were fully resolved). The

Court will serve the two Defendants who may raise this issue if appropriate.

       Plaintiff has filed a motion for appointment of counsel with his complaint. [5].

Plaintiff has no constitutional right to the appointment of counsel and the Court cannot

require an attorney to accept pro bono appointment in a civil case. The most the Court

can do is ask for volunteer counsel. See Jackson v. County of McLean, 953 F.2d 1070, 1071

(7th Cir. 1992).

       In considering Plaintiff’s motion, the Court must ask two questions: “(1) has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?” Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007),

citing Farmer v. Haas, 990 F.2d 319, 322 (7th Cir. 1993). In this case, Plaintiff has not

demonstrated any attempt to find counsel on his own such as a list of attorneys

                                               4
                         4:20-cv-04256-JES # 6       Page 5 of 7




contacted, or a copy of letters sent or received. Therefore, the motion is denied with

leave to renew. [5].

       IT IS THEREFORE ORDERED:

       1) Pursuant to its merit review of the complaint under 28 U.S.C. § 1915A, the

       Court finds the Plaintiff alleges Defendants East Moline Police Officers Matthew

       Drobney and Berge violated Plaintiff’s Fourth Amendment rights on July 27,

       2020 when they stopped him without probable cause, searched him without

       probable cause, and conspired to violate his Fourth Amendment rights. The

       claims are stated against the Defendants in their individual capacities only. Any

       additional claims shall not be included in the case, except at the Court’s

       discretion on motion by a party for good cause shown or pursuant to Federal

       Rule of Civil Procedure 15.

       2) This case is now in the process of service. Plaintiff is advised to wait until

       counsel has appeared for Defendants before filing any motions, in order to give

       Defendants notice and an opportunity to respond to those motions. Motions filed

       before Defendants' counsel has filed an appearance will generally be denied as

       premature. Plaintiff need not submit any evidence to the Court at this time, unless

       otherwise directed by the Court.

       3) The Court will attempt service on Defendants by mailing each Defendant a

       waiver of service. Defendants have 60 days from service to file an Answer. If

       Defendants have not filed Answers or appeared through counsel within 90 days

       of the entry of this order, Plaintiff may file a motion requesting the status of

                                             5
                   4:20-cv-04256-JES # 6       Page 6 of 7




service. After Defendants have been served, the Court will enter an order setting

discovery and dispositive motion deadlines.

4) With respect to a Defendant who no longer works at the address provided by

Plaintiff, the entity for whom that Defendant worked while at that address shall

provide to the Clerk said Defendant's current work address, or, if not known, said

Defendant's forwarding address. This information shall be used only for

effectuating service. Documentation of forwarding addresses shall be retained

only by the Clerk and shall not be maintained in the public docket nor disclosed

by the Clerk.

5) Defendants shall file an answer within 60 days of the date the waiver is sent by

the Clerk. A motion to dismiss is not an answer. The answer should include all

defenses appropriate under the Federal Rules.         The answer and subsequent

pleadings shall be to the issues and claims stated in this Order. In general, an

answer sets forth Defendants' positions. The Court does not rule on the merits of

those positions unless and until a motion is filed by Defendants. Therefore, no

response to the answer is necessary or will be considered.

6) Once counsel has appeared for a Defendant, Plaintiff need not send copies of

his filings to that Defendant or to that Defendant's counsel. Instead, the Clerk will

file Plaintiff's document electronically and send a notice of electronic filing to

defense counsel.    The notice of electronic filing shall constitute service on

Defendants pursuant to Local Rule 5.3. If electronic service on Defendants is not

available, Plaintiff will be notified and instructed accordingly.

                                      6
                        4:20-cv-04256-JES # 6      Page 7 of 7




      7) Counsel for Defendants is hereby granted leave to depose Plaintiff at his place

      of confinement. Counsel for Defendants shall arrange the time for the deposition.

      8) Plaintiff shall immediately notify the Court, in writing, of any change in his

      mailing address and telephone number. Plaintiff's failure to notify the Court of a

      change in mailing address or phone number will result in dismissal of this lawsuit,

      with prejudice.

      9) Defendants may file a motion to stay proceedings if Plaintiff’s state court

      criminal case is still pending.


IT IS FURTHER ORDERED THAT THE CLERK IS DIRECTED TO:


      1) Deny Plaintiff’s motion for appointment of counsel with leave to renew. [5];

      2) Attempt service on Defendants pursuant to the standard procedures; and, 3)

      Set an internal court deadline 60 days from the entry of this order for the Court

      to check on the status of service and enter scheduling deadlines.

ENTERED this 28th day of January, 2021.




                                s/ James E. Shadid
                  ____________________________________________
                               JAMES E. SHADID
                        UNITED STATES DISTRICT JUDGE




                                           7
